DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 32 are objected to because of the following informalities:  There are two claims numbered 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 recites, in pertinent part, that the removable dilating introducer is “removably secured to the cap distal portion”. However, the specification, as originally filed, discloses that the dilating introducer 56 is “positioned at” the cap distal portion (see par. [0069] and [0177] of the published specification). Nowhere in the specification is the dilating introducer disclosed as being “secured to” the cap distal portion. It only disclosed as being "positioned at" the cap distal portion and removable from the atrial portal. Accordingly, claim 34 fails to comply with the written description requirement.
Additionally, claim 34 recites, in pertinent part, that the dilating introducer has “a conical concave shape”. However, the specification, as originally filed, discloses that "the dilating introducer may be graduated, such that it is more narrow at the most distal point of the introducer and widens to the circumference of the main body of the atrial portal at the proximal end of the introducer” (par. [0069], [0089] and [0104] of the published specification). The specification, as originally filed, only describes the dilating introducer as having a shape of a graduated sheath. Nowhere is it disclosed that it has a conical concave shape, as now claimed. Accordingly, claim 34 fails to comply with the written description requirement .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation "the left atrial portal" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 18 and 35 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Stewart et al. (US 2008/0045898).
Regarding claim 18, Stewart discloses a device (Fig. 5) for accessing an atrium of a heart in a subject so as to perform a surgical procedure upon he atrium, the device comprising an atrial portal (90) having a proximal end (90 — secured to patient; par. [0007]), a distal end (within heart; Fig. 5), a lumen (92) formed therein, and a configuration such that said distal end of said atrial portal (90) is configured for insertion into a pericardium of the subject via an incision in the pericardial sac to provide cardioscopic access to the atrium directly through the atrial wall while said proximal end of said atrial portal (90) extends outside of the subject (par. [0007]), a cap (76/96/120/134; Figs. 3, 5, 7 and 9) at the distal end of said atrial portal (90) that is configured to secure the distal end of the atrial portal to the atrial wall (par. [0051]) via the incision in the pericardial sac; and one or more tools (10) included in the lumen of the atrial portal for performing procedures a region of the heart accessible via the atrium (Fig. 2) and through the atrial portal.
Regarding claim 35, Stewart discloses a method to access the atrium of a heart in a subject so as to perform surgical procedures upon the atrium, the method comprising: (a) inserting a distal end of an atrial portal (60/70/90) into the pericardium of the subject (par. [0007]); (6) manipulating the proximal end of the atrial portal (60/70/90) to position the distal end of the atrial portal at the surface of the atrium (par. [0006]- [0007]); (c) determining an entry location for the atrial portal (60/70/90) to be inserted into the atrium (par. [0007]); (d) inserting the atrial portal (60/70/90) into the atrium (par. [0007]); and (e) securing the position of the atrial portal (60/70/90) in the atrium (par. [0051]; Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20, 22-23 and 26-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat (US 7930016) in view of Moriyama (US 2004/0077926).
Regarding claims 18 and 35, Saadat discloses a device and method (10,70,110) for accessing an atrium of a heart (H) in a subject so as to perform a surgical procedure upon the atrium, the device (10,70,110) comprising: an atrial portal (16) having a proximal end (112), a distal end (12,24), a lumen (130, it is a working channel inlet having a distal end that terminates inside element 12 such as at 18) formed therein, and a configuration such that said distal end (12,24) of said atrial portal (16) is configured for insertion into a pericardium of the subject via an incision in the pericardial sac to provide cardioscopic access to the atrium directly through the atrial wall while said proximal end (i.e. 74,110) of said atrial portal (16) extends outside of the subject (col. 5, lines 19-67, col. 6, lines 1-46, col. 7, lines 10-63, col. 8, lines 34-53, col. 9, lines 19-30, col. 10, lines 38-67, col. 11, lines 1-30, col. 12, lines 45-67, col. 13, lines 1-67, col. 14, lines 1-20, Figs. 1B, 1E, 1F, 3B, 5, 6B, 7A-7B, 8B,11A- 15D); one or more tools (84,174,200) included in the lumen of the atrial portal for performing procedures a region of the heart (H) accessible via the atrium (LA) and through the atrial portal (16). 
However, Saadat does not specifically disclose a cap at the distal end of said atrial portal that is configured to secure the distal end of the atrial portal in the atrial wall via the incision in the pericardial sac. Moriyama teaches a cap (20) at a distal end of an analogous atrial portal (1) that is configured to secure the distal end of the atrial portal (2) in an analogous atrial wall, providing an improved cap that is capable of limiting the movement of the atrial portal in the distal direction to allow visualization (par. [0070]-[0071]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the distal potion of the atrial portal of Saadat with the cap (20) as taught by Moriyama in order to have provided an improved device for accessing an atrium of a heart in a subject having an improved cap that is capable of limiting the movement of the atrial portal in the distal direction to allow visualization.
Regarding claim 19, Saadat in view of Moriyama disclose the device of claim 18, wherein the atrium is the left atrium (LA, Fig. 5).
Regarding claim 20, Saadat in view of Moriyama disclose the device of claim 18, further comprising a pericardial portal (14,72) into which the atrial portal (16) is inserted, the pericardial portal (14,72) having a configuration such that said distal end (12,24) of the atrial portal (16) can access the atrium while the proximal end (112) of said atrial portal (16) extends outside of the subject.
Regarding claim 22, Saadat in view of Moriyama disclose the device of claim 20, further comprising an imaging device (20,48) that extends from the distal end of the pericardial portal or the atrial portal to provide an image of body structures present near the distal end (12,24) of the atrial portal (16).
Regarding claim 23, Saadat in view of Moriyama disclose the device of claim 20, further comprising a suture tool (174,176,200) that extends from the distal end of the pericardial portal that is configured for emplacing sutures (190, the Examiner notes that the sutures are not positively claimed structures of the device) in the atrial wall to secure the atrial portal (16) in an atrium wall.
Regarding claim 26, Saadat in view of Moriyama disclose the device of claim 18, wherein the atrial portal (16) further comprises a needle (176,200) within a lumen (18,19) of the atrial portal (16), wherein the needle (176,200) is configured to puncture the atrium so as to provide an opening for insertion of the portal into the atrium (once the needle punctures the atrium, the portal 16 is capable of being inserted into the puncture with element 12 being in the retracted position). 
Regarding claim 27, Saadat in view of Moriyama disclose the device of claim 18, wherein the atrial portal (16) further comprises a guide wire (17), wherein the guide wire (17) is configured to provide a path for insertion of the atrial portal (16) into the atrium (LA) by threading the atrial portal (16) over the guide wire (17) and into the atrium (LA via 19).
Regarding claim 28, Saadat in view of Moriyama disclose the device of claim 18, wherein the distal end (12,24) of the atrial portal (16) comprises a dilating introducer (12,78), wherein the dilating introducer (12,78) is configured so as to be inserted in an opening in the atrial wall so as to enlarge the opening of the atrial wall for insertion of the atrial portal (16) into the atrium.
Regarding claim 29, Saadat in view of Moriyama disclose the device of claim 18, wherein the distal end of the atrial portal (16) comprises a cap (12) configured to secure the distal end of the atrial portal in the atrial wall. 
Regarding claim 30, Saadat in view of Moriyama disclose the device of claim 29, wherein at least a portion (22) of the cap (12) can be expanded laterally away from the central longitudinal axis of the atrial portal (16).
Regarding claim 31, Saadat in view of Moriyama disclose the device of claim 20, further comprising at least one tool (48, 82,174, 200) in the pericardial portal for performing procedures on the atrium or a region of the heart (H) accessible via the atrium (LA).
Regarding claim 32, Saadat in view of Moriyama disclose the device of claim 31, wherein the tool (12, 48, 82,174, 176, 200) is configured to be threaded over a guide wire (17) that extends from the proximal end of the atrial portal (16) to the distal end of the atrial portal. 
Regarding claim 32, Saadat in view of Moriyama disclose the device of claim 31, wherein the tool (12,176,200) comprises at least one of an ablation element, an electrode, a stent, a valve, an expandable member (12), a debris capture device, or a barbed needle (176,200). 

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saadat (US 7930016) in view of Moriyama (US 2004/0077926) further in view of Hermann (US 6878106).
Regarding claims 24 and 25, Saadat in view of Moriyama discloses the invention as discussed above. However, Saadat in view of Moriyama is silent on the sutures are of a configuration so as to surround the atrial portal upon insertion of the atrial portal in the atrium such that tightening the sutures around the atrial portal secures the atrial portal in the atrium. Saadat is also silent on a tourniquet configured to tighten the sutures around the atrial portal. Hermann teaches sutures (27,29) that are of a configuration so as to surround an analogous portal (25) upon insertion of the portal of an analogous device (Fig. 1), such that tightening the sutures (27,29) around the portal (25) is capable of securing the portal (25) within a space in a subject's body, providing improved sutures that fasten a portal by pulling the suture so that a free length of the suture loop is reduced and the portal is fixed at a distal and proximal end (col. 8, lines 30-55). Hermann further teaches a tourniquet (27) configured to tighten the sutures (27,29, the actual loop of 27,29) around the portal (25, Figs. 1-3B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the device of Saadat in view of Moriyama with the sutures (27,29) and the tourniquet formed by the sutures and configured to surround a portal as taught by Hermann in order to have provided an improved device having improved sutures that that fasten the portal by pulling the sutures so that a free length of the suture loop is reduced and the portal is fixed at a distal and proximal end.

Claims 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart, as applied to claim 18 above, in view of Woodward et al. (US 2006/0235357).
Regarding claim 33, Stewart discloses the device of claim 18, and a variety of caps (76/96/120/134; Figs. 3, 5, 7 and 9) for securing the device to the heart, the cap comprises a distal portion (98/100; Fig. 5) and a proximal portion (Fig. 5 within the atrial wall), wherein the cap distal portion is configured to be located within the atrium on a first side of the atrial wall (Fig. 5) and the cap proximal portion is configured to be located within the atrial wall (Fig. 5). However, Stewart does not specifically disclose wherein the cap has a continuous external surface that widens continuously from the proximal portion to the distal portion such that an external diameter of the continuous external surface that widens continuously from the proximal portion to the distal portion. Woodward discloses a device for securing a cannula to the heart comprising a cap (1) that has a continuous external surface that widens continuously from the proximal portion to the distal portion such that an external diameter of the continuous external surface that widens continuously from the proximal portion to the distal portion (Figs. 4-6). It would have been obvious to one having ordinary skill in the art to have substituted the cap of Woodward for that of Stewart, as a simple substitution of one retaining mechanism for another having the predictable result of securing the device to the heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        11/14/22